Case 3:15-cv-00309-SMY Document 593 Filed 08/16/21 Page 1 of 1 Page ID #22017




                     UNITED STATES DISTRICT COURT
                                               for the

                                    Southern District of Illinois

                 Ross et al                      )
                  Plaintiff(s)
                                                 )
                      v.                                 Case Number:
                                                 )
                                                 )       15-cv-309
                Gossett et al
                 Defendant(s)                    )


                                 ENTRY OF APPEARANCE

        To the Clerk of Court and all parties of record:

               I hereby enter my appearance as counsel for ___Plaintiffs___________

    _____________________________________________________________________.


        DATED: 8/16/2021

                                                         s/Danielle Berkowsky
                                                         Signature

                                                         Danielle Berkowsky
                                                         Name

                                                         4413 N Sheridan Rd. Chicago IL 60640
                                                         Address

                                                         773-769-1411
                                                         Phone Number

                                                         773-769-2224
                                                         Fax Number

                                                         danielle@uplcchicago.org_____________
                                                         E-Mail Address




Rev. 2/11
